Name: Commission Regulation (EC) No 1126/96 of 24 June 1996 adapting the codes and descriptions of goods in the sugar sector appearing in Annex I to Regulation (EEC) No 1785/81, the Annex to Regulation (EEC) No 1010/86 and the Annex to Regulation (EEC) No 1729/78 to accord with the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  chemistry
 Date Published: nan

 Avis juridique important|31996R1126Commission Regulation (EC) No 1126/96 of 24 June 1996 adapting the codes and descriptions of goods in the sugar sector appearing in Annex I to Regulation (EEC) No 1785/81, the Annex to Regulation (EEC) No 1010/86 and the Annex to Regulation (EEC) No 1729/78 to accord with the combined nomenclature Official Journal L 150 , 25/06/1996 P. 0003 - 0011COMMISSION REGULATION (EC) No 1126/96 of 24 June 1996 adapting the codes and descriptions of goods in the sugar sector appearing in Annex I to Regulation (EEC) No 1785/81, the Annex to Regulation (EEC) No 1010/86 and the Annex to Regulation (EEC) No 1729/78 to accord with the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 2 (1) thereof,Whereas Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Commission Regulation (EC) No 586/96 (4), contains the combined nomenclature in force since 1 January 1996;Whereas certain codes and descriptions appearing in Annex I to Council Regulation (EEC) No 1785/81 (5), the Annex to Council Regulation (EEC) No 1010/86 (6) and the Annex to Commission Regulation (EEC) No 1729/78 (7), no longer correspond to those of the combined nomenclature; whereas those Annexes should consequently be adapted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 1. Annex I to Regulation (EEC) No 1785/81 is replaced by Annex I hereto.2. The Annex to Regulation (EEC) No 1010/86 is replaced by Annex II hereto.3. The Annex to Regulation (EEC) No 1729/78 is replaced by Annex III hereto.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 34, 9. 2. 1979, p. 2.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 256, 7. 9. 1987, p. 1.(4) OJ No L 84, 3. 4. 1996, p. 18.(5) OJ No L 177, 1. 7. 1981, p. 4.(6) OJ No L 94, 9. 4. 1986, p. 9.(7) OJ No L 201, 25. 7. 1978, p. 26.ANNEX I 'ANNEX I>TABLE>ANNEX II 'ANNEX>TABLE>ANNEX III 'ANNEX>TABLE>